DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John B. Conklin (Reg. No. 30369) on 03/08/2021.The application has been amended as follows: 

(Currently Amended) A power determining method comprising:
acquiring an initial transmit power of each transmission object in a transmission object set, wherein the transmission object set comprises at least one of physical random access channel (PRACH), physical uplink shared channel (PUSCH), physical uplink shared channel (PUCCH) or sounding reference signal (SRS); 
performing a power reduction operation based on priority order information associated with each of the transmission objects and in response to a sum of initial transmit powers of all the transmission objects in the transmission object set being greater than a maximum transmit power, wherein a sum of allocated powers of all the 
sending each transmission object in the transmission object set according to the allocated power associated with each transmission object in the transmission object set,
wherein the priority order information associated with each of the transmission objects comprises a priority order of uplink control information (UCI) carried in the  transmission object, and
wherein the priority order of the UCI satisfies:
a priority of a transmission object with channel quality information is lower than a priority of another transmission object with a scheduling request; and
a priority of a transmission object with hybrid automatic repeat acknowledgment (HARQ-ACK) information is the same as the priority of another transmission object with a scheduling request; and
c)   a carrier with a minimum carrier index has a highest priority.

2.	(Original) The method according to claim 1, wherein the priority order information associated with each of the transmission objects comprises a priority order of a carrier on which the transmission object is transmitted.

3.	(Cancelled) 




5.	(Cancelled) 

6.	(Currently Amended) A user equipment comprising:
a processor configured to 
acquire an initial transmit power of each transmission object in a transmission object set; and 
perform a power reduction operation based on a priority order of information associated with each of the transmission objects and in response to a sum of the initial transmit powers of all the transmission objects in the transmission object set being greater than a maximum transmit power, 
wherein the priority order of the information comprises a priority order of uplink control information (UCI) carried in one of the transmission objects and the transmission object set comprises at least one of a physical random access channel (PRACH), a physical uplink shared channel (PUSCH), a physical uplink shared channel (PUCCH) or a sounding reference signal (SRS), and
wherein a sum of allocated powers of all the transmission objects in the transmission object set is not greater than the maximum transmit power; 
a sender configured to cooperate with the processor to send each transmission object in the transmission object set according to the allocated power associated with each transmission object in the transmission object set,
wherein the priority order of the UCI carried in each of the transmission objects satisfies the following:
a) a priority of the transmission object with channel quality information is lower than a priority of another transmission object with a scheduling request; and
b)  a priority of the transmission object with hybrid automatic repeat request acknowledgment (HARQ-ACK) information is the same as the priority of another transmission object with a scheduling request; and
c)   a carrier with a minimum carrier index has a highest priority.

7.	(Original) The user equipment according to claim 6, wherein the priority order information associated with each of the transmission objects comprises a priority order of a carrier on which the transmission object is transmitted.

8.	(Cancelled)

9.	(Original) The user equipment according to claim 6, wherein in case of the priority order of the UCI of at least two transmission objects being the same, the priority 

10.	(Cancelled) 

11.	(Currently Amended) A non-transitory storage medium, wherein the non-transitory storage medium stores instructions, which when executed by a processor, cause the processor to:
acquire an initial transmit power of each transmission object in a transmission object set, wherein the transmission object set comprises at least one of a physical random access channel (PRACH), a physical uplink shared channel (PUSCH), a physical uplink shared channel (PUCCH) or a sounding reference signal (SRS); 
perform a power reduction operation based on priority order information associated with a transmission object and in response to a sum of initial transmit powers of all the transmission objects in the transmission object set being greater than a maximum transmit power, wherein a sum of allocated powers of all the transmission objects in the transmission object set is not greater than the maximum transmit power; and
send each transmission object in the transmission object set according to the allocated power associated with each transmission object in the transmission object set;
wherein the priority order information associated with each of the transmission objects comprises a priority order of uplink control information (UCI) carried in at least one of the transmission objects, and
wherein the priority order of the UCI satisfies the following:
a priority of each of the transmission objects with a channel quality information is lower than a priority of another transmission object with a scheduling request; and
a priority of each of the transmission objects with hybrid automatic repeat request acknowledgment (HARQ-ACK) information is the same as the priority of another transmission object with a scheduling request; and
c)   a carrier with a minimum carrier index has a highest priority.

12.	(Original) The non-transitory storage medium according to claim 11, wherein the priority order information associated with each of the transmission objects comprises a priority order of a carrier on which the transmission object is transmitted.

13.	(Cancelled) 

14.	(Original) The non-transitory storage medium according to claim 11, wherein in response to the priority order of the UCI of at least two transmission objects being the same, the priority order information includes a priority order of the carriera on which the at least two transmission objects are transmitted.

15.	(Cancelled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “wherein a sum of allocated powers of all the transmission objects in the transmission object set is not greater than the maximum transmit power; and
sending each transmission object in the transmission object set according to the allocated power associated with each transmission object in the transmission object set,
wherein the priority order information associated with each of the transmission objects comprises a priority order of uplink control information (UCI) carried in the  transmission object, and wherein the priority order of the UCI satisfies:
a priority of a transmission object with channel quality information is lower than a priority of another transmission object with a scheduling request; and
a priority of a transmission object with hybrid automatic repeat acknowledgment (HARQ-ACK) information is the same as the priority of another transmission object with a scheduling request; and  a carrier with a minimum carrier index has a highest priority” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1, 6 and 11. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Examiner, Art Unit 2468